Exhibit 10.6

EMPLOYMENT AGREEMENT

This AGREEMENT, dated as of October 30, 2013 (the “Agreement”), by and among
Surgical Care Affiliates, Inc. (the “Parent”), Surgical Care Affiliates LLC (the
“Employer” and together with the Parent, the “Company”) and Richard L. Sharff,
Jr. (the “Executive”).

WHEREAS, the Company and the Executive desire that any existing agreements
related to the Executive’s employment with the Company or any of its affiliates,
including the Employment Agreement between the Parent, the Employer and the
Executive, dated July 24, 2007, as amended (the “Original Agreement”), but not
including stock option and restricted stock unit grant agreements outstanding on
the date hereof, be superseded by this Agreement and be of no further force or
effect (except as otherwise provided herein); and

WHEREAS, the Company desires that the Executive serve the Company as its
Executive Vice President and General Counsel on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

  1. Employment, Duties and Agreements.

(a) The Company hereby agrees to employ the Executive as its Executive Vice
President and General Counsel, and the Executive hereby accepts such position
and agrees to serve the Company in such capacity during the employment period
fixed by Section 3 hereof (the “Employment Period”). The Executive shall report
to the Chief Executive Officer of the Company or its designee and shall have
such duties and responsibilities as are consistent with the Executive’s
position. During the Employment Period, the Executive shall be subject to, and
shall act in accordance with, all reasonable instructions and directions, and
all applicable policies and rules, of the Company, including without limitation
any policy with respect to equity hedging. The Executive’s principal work
location shall be at the Company’s offices in Birmingham, Alabama or such other
location as the Executive and the Company shall mutually agree, (hereinafter the
“Principal Place of Business”) provided that the Executive may be required to
travel as necessary in order to perform his duties and responsibilities
hereunder.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company.

(c) During the Employment Period, the Executive may not, without the prior
written consent of the Board of Directors of the Parent (the “Board”), which
consent shall not be unreasonably withheld, directly or indirectly, operate,
participate in the management, operations or control of, or act as an executive,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company), provided that it shall not be a
violation of the foregoing for the Executive to (i) continue to serve on the
board of another company of which the Executive is currently serving, as set
forth on Exhibit A hereto, provided that such companies are not competitors of
the Company; (ii) serve on the board of directors of trade associations and/or
charitable organizations; (iii) engage in charitable activities and community
affairs; and (iv) manage his personal investments and affairs; provided that the
activities described in the preceding clauses (i) through (iv) do not interfere
with the proper performance of his duties and responsibilities hereunder.

(d) Notwithstanding anything to the contrary herein, except as otherwise
provided in Section 12(b), this Agreement supersedes any existing agreements
related to the Executive’s employment with the Company or any of its affiliates,
including the Original Agreement, but not including stock option and restricted
stock unit grant agreements outstanding on the date hereof, and such agreements
shall be of no further force or effect.



--------------------------------------------------------------------------------

  2. Compensation.

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Employer shall pay the Executive, pursuant to the Employer’s normal
and customary payroll procedures, a base salary at the rate of $325,000 per
annum, (the “Base Salary”), subject to annual review and increases as determined
by the Board in its discretion; provided that effective January 1, 2014, the
Executive’s Base Salary shall be $400,000 per annum.

(b) In addition to the Base Salary, during the Employment Period, the Executive
shall be eligible to participate in the executive bonus program (the “Program”),
to be established and approved by the Board from time to time and, pursuant to
the Program, the Executive may earn an annual bonus (the “Annual Bonus”) in each
fiscal year during the Employment Period, with a target Annual Bonus of 60% of
Base Salary up to a maximum of 120% of Base Salary, based on the achievement of
annual performance objectives as set forth in the Program, subject to the
Executive’s employment with the Company through the applicable payment date for
any such Annual Bonus (except as otherwise provided herein). Annual Bonuses
shall be paid as soon as practicable following the end of the fiscal year to
which such Annual Bonus relates, and in any event no later than March 31 of the
year following such fiscal year.

(c) During the Employment Period, the Executive shall be eligible to participate
in the equity or equity-based incentive plans of the Parent as may be
established by the Board from time to time, subject to the terms and conditions
thereof.

(d) During the Employment Period, the Executive and his eligible dependents
shall be entitled to participate in all welfare benefit and savings and
retirement plans, practices, policies and programs of the Employer (including
the Employer’s health insurance and disability plans) provided by the Employer
which are made available generally to other executive officers of the Company
(for the avoidance of doubt, such plans, practices, policies or programs shall
not include any plan, practice, policy or program which provides benefits in the
nature of severance or continuation pay).

(e) The Employer shall reimburse the Executive for all reasonable business
expenses upon the presentation of statements of such expenses in accordance with
the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

 

  3. Employment Period.

The Employment Period shall be effective as of the date hereof (the “Effective
Date”) and shall terminate on the third anniversary of the Effective Date,
provided that on the third anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall automatically be extended
for additional one-year periods unless either party provides the other party
with notice of non-renewal at least ninety (90) days before any such anniversary
(the anniversary date on which the Employment Period terminates shall be
referred to herein as the “Scheduled Termination Date”). Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated during the
Employment Period prior to the Scheduled Termination Date upon the earliest to
occur of the following events (at which time the Employment Period shall be
terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

2



--------------------------------------------------------------------------------

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, the Executive (i) shall
become eligible to receive a benefit under the Company’s long-term disability
plan applicable to the Executive, or (ii) the Executive has been unable, due to
physical or mental illness or incapacity, to perform the essential duties of his
employment with reasonable accommodation for a continuous period of 90 days or
an aggregate of 180 days.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) the
Executive’s act of fraud, misappropriation, or embezzlement with respect to the
Company; (ii) the Executive’s indictment for, conviction of, or plea of guilty
or no contest to, any felony; (iii) the suspension or debarment of the Executive
or of the Company or any of its affiliated companies or entities as a direct
result of any act or omission of the Executive in connection with his employment
with the Company from participation in any Federal or state health care program;
(iv) the Executive’s admission of liability of, or finding of liability for, the
willful violation of any “Securities Laws” (as hereinafter defined); (v) the
Executive’s repeated failure after reasonable prior written notice to comply
with any valid and legal directive of the Chief Executive Officer or the Board;
or (vi) other than as provided in Sections 3(c)(i) — (v) above, the Executive’s
breach of any material provision of this Agreement that is not remedied within
fifteen (15) days of the Executive being provided written notice thereof from
the Company. Repeated breaches of a similar nature, such as the failure to
report to work, perform duties, or follow directions, all as provided herein,
shall not require additional notices as provided Section 3(c)(vi). As used
herein, the term “Securities Laws” means any Federal or state law, rule or
regulation governing the issuance or exchange of securities, including without
limitation the Securities Act of 1933, the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause, which shall include the
Company providing notice of non-renewal of this Agreement prior to any Scheduled
Termination Date pursuant to and in accordance with Section 3 hereof.

(e) For Good Reason. The Executive may terminate this Agreement at any time upon
sixty (60) days’ prior written notice to the Company and the Company fails to
cure such event within such sixty (60)-day period (any such termination
referenced in clauses (i) — (v) below, unless the Executive shall have consented
in writing thereto, constituting termination for “Good Reason”): (i) if the
Company fails to make all or any portion of any payment required by Sections
2(a) and (b) hereof within a reasonable time after such payments are due;
(ii) if the Company materially modifies the Program such that the targeted cash
bonus levels described in Section 2(b) herein and applicable to the Executive
are lower than those levels of other similarly-situated executive officers of
the Company; (iii) upon a material diminution of the Executive’s duties,
responsibilities or positions, including without limitation an adverse change to
his reporting relationships as set forth in Section 1(a) of this Agreement;
(iv) the relocation of the Executive’s work location set forth in Section 1(a)
more than fifty (50) miles from the Principal Place of Business; and/or
(v) except as otherwise set forth in clauses (i) through (iv) above, if the
Company materially breaches any of its other duties or obligations hereunder.

(f) Voluntarily. The Executive may voluntarily terminate his employment
hereunder (other than for Good Reason), provided that the Executive provides the
Company with notice of his intent to terminate his employment at least sixty
(60) days in advance of the Date of Termination (as defined in Section 4 below).

 

3



--------------------------------------------------------------------------------

  4. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 12(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), on the date the
Executive receives Notice of Termination from the Company, (iii) if the
Executive voluntarily terminates his employment (including for Good Reason), the
date specified in the notice given pursuant to Section 3(e) or (f) herein, as
applicable, which shall not be less than sixty (60) days after the Notice of
Termination, and (iv) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of
Termination; provided, that, the Company may terminate the Executive’s
employment at any time for Cause.

 

  5. Termination Payments.

(a) Without Cause or for Good Reason. In the event of the termination of the
Executive’s employment during the Employment Period (i) by the Company without
Cause, (ii) by the Executive for Good Reason or (iii) if the Company provides a
notice of non-renewal of the Employment Period under Section 3, by the Executive
or the Company for any reason effective at any time on or after the Scheduled
Termination Date, and in each case other than a CIC Termination described in
Section 5(d), during the eighteen (18) months following the Date of Termination
(the “Salary Continuation Period”) the Executive shall receive, in addition to
his accrued but unused vacation and Base Salary through the Date of Termination
and any Annual Bonus in respect of the prior fiscal year (to the extent earned
but not theretofore paid), salary continuation payments paid in accordance with
the Company’s normal and customary payroll practices at the same rate as the
Executive’s annual Base Salary. On the date that bonuses are otherwise paid to
participants in the Program, a single lump sum payment will be payable equal to
the Executive’s Annual Bonus, based upon achievement of performance objectives
as set forth in the Program, multiplied by a fraction, the numerator of which is
the number of full weeks in the period beginning on the first day of the
then-current annual performance period and ending on the Date of Termination and
the denominator of which is fifty two (the “Pro Rata Bonus”). In addition,
during the eighteen (18) month period following the Date of Termination, the
Company shall continue to provide medical benefits to the Executive which are
(and on terms which are) substantially similar to those provided generally to
executive officers of the Company pursuant to such medical plan as may be in
effect from time to time (it being understood that the Company may provide such
coverage by paying the Executive’s COBRA premiums, less any contribution
required by the Executive consistent with the contributions required of
similarly situated executives who continue to be employed by the Company);
provided, however, that if the Executive becomes re-employed with another
employer and is eligible to receive health insurance benefits under another
employer provided plan, the Executive is obligated to promptly notify the
Company of any changes in his benefits coverage and the Company reimbursements
described herein shall terminate (the “Continued Healthcare Benefit”). The
Executive also shall be entitled to reimbursement of any and all reasonable
business expenses incurred in connection with the Executive’s duties and
responsibilities under this Agreement in accordance with Company policy, to the
extent not previously reimbursed. The salary continuation payments, the Pro Rata
Bonus and

 

4



--------------------------------------------------------------------------------

reimbursement for COBRA (as such term is defined below) continuation coverage
are subject to and conditioned upon the Executive executing a valid general
release and waiver (in the form acceptable to the Company), waiving all claims
the Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors, and such waiver becoming effective on or
before the thirtieth (30th) day following the Date of Termination, and the
payments and benefits are subject to and conditioned upon the Executive’s
compliance with the Restrictive Covenants provided in Sections 7 and 8 hereof
(together, the “Conditions”). Except as set forth herein, the Executive shall
not be required to mitigate any damages that the Executive may incur as a result
of a termination of his employment by the Company without Cause or for Good
Reason during the Employment Period. Except as provided in this Section 5(a),
and except for any vested benefits under any tax qualified pension plans of the
Company, and continuation of health insurance benefits on the terms and to the
extent required by Section 4980B of the Internal Revenue Code of 1986, as
amended (“Code”) and Section 601 of the Employee Retirement Income Security Act
of 1974, as amended (which provisions are commonly known as “COBRA”), the
Company shall have no additional obligations under this Agreement.

(b) Disability or Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death or Disability, the
Company shall pay the Executive or the Executive’s estate, as the case may be,
within thirty (30) days following the Date of Termination: (i) the Executive’s
accrued but unused vacation; (ii) his accrued but unpaid Base Salary; (iii) any
unpaid Annual Bonus earned by the Executive in respect of the fiscal year ending
immediately prior to the Date of Termination; and (iv) the Pro Rata Bonus
(subject to, and conditioned upon, in the event the Executive’s employment
terminated as a result of the Executive’s Disability, the Executive satisfying
the Conditions). Except as provided in this Section 5(b), and except for any
vested benefits under any tax qualified pension plans of the Company, and
continuation of health insurance benefits on the terms and to the extent
required by COBRA, the Company shall have no additional obligations under this
Agreement.

(c) Cause or Voluntarily. If the Executive’s employment is terminated during the
Employment Period by the Company for Cause or voluntarily by the Executive other
than for Good Reason, the Company shall pay the Executive within thirty
(30) days following the Date of Termination: (i) the Executive’s accrued but
unused vacation through the Date of Termination; and (ii) his accrued but unpaid
Base Salary through the Date of Termination. Except as provided in this
Section 5(c) and except for any vested benefits under any tax qualified pension
plans of the Company, and continuation of health insurance benefits on the terms
and to the extent required by COBRA, the Company shall have no additional
obligations under this Agreement.

(d) Change in Control Termination. In lieu of the payments and benefits
described in Section 5(a) above, but subject to and conditioned upon the
Executive satisfying the Conditions, in the event the Executive’s employment is
terminated (x) by the Company without Cause, (y) by the Executive for Good
Reason or (z) if the Company provides a notice of non-renewal of the Employment
Period under Section 3, by the Executive or the Company for any reason effective
at any time on or after the Scheduled Termination Date, and in each such case
occurring within the three (3) months prior to the consummation of, or within
the twenty-four (24) month period following the occurrence of, a Change in
Control (such termination, a “CIC Termination”), the Executive shall be entitled
to, in addition to his accrued but unused vacation and Base Salary through the
Date of Termination and any Annual Bonus in respect of the prior fiscal year (to
the extent earned but not theretofore paid), subject to the Executive satisfying
the Conditions (i) an amount equal to one and one-half times (1.5x) the sum of
(A) the Executive’s then-current Base Salary and (B) the Executive’s target
Annual Bonus, payable in a lump sum within forty (40) days following the date of
such CIC Termination, (ii) the Pro Rata Bonus, and (iii) the Continued
Healthcare Benefit. For any such termination occurring prior to the consummation
of a Change in Control, Section 5(a) shall apply upon such termination and upon
the occurrence of the Change in Control

 

5



--------------------------------------------------------------------------------

this Section 5(d) shall apply, with the payments and benefits due under this
Section 5(d) reduced by the payments and benefits previously received under
Section 5(a) through the date thereof. For purposes of this Agreement, “Change
in Control” shall mean a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code and U.S.
Treasury Regulation Section 1.409A-3(i)(5). Except as provided in this
Section 5(d) and except for any vested benefits under any tax qualified pension
plans of the Company, and continuation of health insurance benefits on the terms
and to the extent required by COBRA, the Company shall have no additional
obligations under this Agreement.

 

  6. Legal Fees; Indemnification; Officers’ Liability Insurance.

(a) In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for its respective legal fees and expenses;
provided that in the event of any dispute between the Company and the Executive
that arises during the three (3) months preceding or at any time following the
occurrence of a Change in Control, the Company shall be responsible for
reimbursing the Executive for the Executive’s reasonable legal fees and expenses
in the event that the Executive prevails on at least one material issue central
to the dispute in a final, non-appealable judgment of such dispute.

(b) During the Employment Period and thereafter with regard to the Executive’s
activities during the Employment Period on behalf of the Company, its
subsidiaries or affiliates, or as a fiduciary of any benefit plan of any of
them, the Company shall indemnify the Executive to the fullest extent permitted
by applicable law (other than in connection with the Executive’s gross
negligence or willful misconduct), and shall at the Company’s election provide
the Executive with legal representation or shall advance to the Executive
reasonable attorneys’ fees and expenses as such fees and expenses are incurred
(subject to an undertaking from the Executive to repay such advances if it shall
be finally determined by a judicial decision which is not subject to further
appeal that the Executive was not entitled to the reimbursement of such fees and
expenses). During the Employment Period, the Executive shall be entitled to the
same directors’ and officers’ liability insurance coverage that the Company
provides generally to its other directors and officers, as may be amended from
time to time for such directors and officers.

 

  7. Non-Solicitation.

During the Employment Period and for eighteen (18) months thereafter, the
Executive hereby agrees not to, directly or indirectly, solicit or assist any
other Person (as defined below) in soliciting any employee of the Company or any
of its affiliates to perform services for any entity (other than the Company or
its affiliates), attempt to induce any such employee to leave the employ of the
Company or its affiliates, or hire or engage on behalf of himself or any other
Person any employee of the Company or anyone who was employed by the Company
during the six-month period preceding such hiring or engagement. An individual’s
response to a broad and general advertisement or solicitation not specifically
targeting or intending to target employees of the Company, its subsidiaries or
any of affiliates shall not be deemed a violation of this Section 7.

 

  8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) The Executive hereby agrees that, during the Employment Period and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Company and its affiliates. For purposes of this
Agreement, the term “Confidential Information” shall mean all information of the
Company or any of its affiliates (in whatever form) which is not generally known
to the public, including without limitation any inventions, processes, methods
of distribution, customer lists or customers’ or trade secrets.

 

6



--------------------------------------------------------------------------------

(b) The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the
Employment Period and for some period of time thereafter. Accordingly, the
Executive agrees that he will not, during the Employment Period and for a period
of eighteen (18) months following the termination of the Employment Period for
any reason, directly or indirectly, become employed by, engage in business with,
serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or otherwise perform
services relating to, the Business (as defined below) for any Person that is
engaged in, or otherwise competes or has a reasonable potential for competing
with the Business (as defined herein), anywhere in which the Company or its
subsidiaries engage in or intend to engage in the Business or where the Company
or its subsidiaries’ customers are located (whether or not for
compensation); provided, that this Section 8 shall not restrict or prohibit the
Executive from providing legal services to any Person to the extent any such
restriction or prohibition violates the applicable law of any jurisdiction in
which the Executive is admitted to practice law or the rules of professional
conduct of any such jurisdiction, and provided further, that any such
restriction or prohibition shall be null and void and of no force or effect
solely to the extent required by such applicable law or rules of professional
conduct. For purposes of Sections 7 and 8, the term “Person” shall mean any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof. For purposes of Sections 7 and 8, the “Business” shall mean
the operation and administration of a network of ambulatory surgical care
centers or surgical hospitals providing facilities and medical staff (with
re-syndication of ownership interests by participating physicians).

(c) The Executive hereby agrees that upon the termination of the Employment
Period, he shall not take, without the prior written consent of the Company, any
Confidential Information, including without limitation any business plans,
contact lists, strategic plans or reports or other document (in whatever form)
of the Company or its affiliates, relating to its or their methods of
distribution, or any description of any formulas or secret processes and will
return any such information (in whatever form) then in his possession.

(d) The Executive hereby agrees not to defame or disparage the Company, its
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company or its
affiliates or their directors, members, officers or executives.

 

  9. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond). If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, the Executive hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
require the Executive to account for and pay over to the Company, and the
Executive hereby agrees to account for and pay over, the compensation, profits,
monies, accruals or other benefits derived or received by the Executive as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 hereof.

 

7



--------------------------------------------------------------------------------

  10. Section 280G.

Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 10, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Executive’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax). If Covered Payments are reduced, such Covered Payments shall be reduced in
a manner that maximizes the Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, to the extent applicable, and where
two or more economically equivalent amounts are subject to reduction but payable
at different times, such amounts payable at the later time shall be reduced
first but not below zero (0).

 

  11. Representations.

The parties hereto hereby represent that they each have the authority to enter
into this Agreement, and the Executive hereby represents to the Company that the
execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.

 

  12. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Parent:

Surgical Care Affiliates, Inc.

Attn: General Counsel

P.O. Box 382497

Birmingham, AL 35238-2497

With a copy to:

Robert J. Raymond

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

 

8



--------------------------------------------------------------------------------

If to the Employer:

Surgical Care Affiliates LLC

Attn: General Counsel

P.O. Box 382497

Birmingham, AL 35238-2497

With a copy to:

Robert J. Raymond

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

If to the Executive:

At his most recent address shown on the payroll records of the Employer

or to such other address as any party hereto may designate by notice to the
others.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the matters set forth hereunder, and supersedes and is in
full substitution for any and all prior understandings or agreements with
respect to such matters including the Original Agreement except (i) with respect
to the Executive’s rights to amounts that are earned and vested prior to the
Effective Date, and (ii) that Section 6(b) shall survive with respect to acts
and omissions prior to the Effective Date.

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

(f) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

 

9



--------------------------------------------------------------------------------

(g) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.

(h) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“termination of the Employment Period” or like terms shall mean “separation from
service.” The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto. It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code; and if, as of the date of the “separation from
service,” the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B) of the Code, or any successor provision
thereto), then with regard to any payment or the provision of any benefit that
is subject to this section (whether under this Agreement, or pursuant to any
other agreement with or plan, program, payroll practice of the Company) and is
due upon or as a result of the Executive’s separation from service, such payment
or benefit shall not be made or provided, to the extent making or providing such
payment or benefit would result in additional taxes or interest under
Section 409A of the Code, until the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service,” and (ii) the date of the Executive’s death (the
“Delay Period”) and this Agreement and each such agreement, plan, program, or
payroll practice shall hereby be deemed amended accordingly. Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this
Section 12(h) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. All reimbursements and in-kind benefits provided
under this Agreement or otherwise to the Executive shall be made or provided in
accordance with the requirements of Section 409A of the Code to the extent that
such reimbursements or in-kind benefits are subject to Section 409A of the Code.
All expenses or other reimbursements paid pursuant herewith and therewith that
are taxable income to Executive shall in no event be paid later than the end of
the calendar year next following the calendar year in which Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for

 

10



--------------------------------------------------------------------------------

another benefit, the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that, the foregoing clause shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and such payments shall be made on or before
the last day of Executive’s taxable year following the taxable year in which the
expense occurred.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama without reference to its principles of conflicts of
law.

(j) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.

(k) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

* * * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SURGICAL CARE AFFILIATES, INC.

/s/ Andrew P. Hayek

Name:   Andrew P. Hayek Title:   President and Chief Executive Officer SURGICAL
CARE AFFILIATES LLC

/s/ Andrew P. Hayek

Name:   Andrew P. Hayek Title:   President and Chief Executive Officer

/s/ Richard L. Sharff, Jr.

Richard L. Sharff, Jr.

 

12